Title: To Thomas Jefferson from John Gardiner, 18 July 1822
From: Gardiner, John
To: Jefferson, Thomas


Sir
Washington
18th July 1822
I presume to address you at this time because I believe it will be in your power to save a Man (who was once highly respectable & respected) from utter ruin, & because I believe it will give you pleasure to do so.Your friend Mr Gallatin did, about the year 1808 or 1810 introduce into the Treasury department a Swiss named Fredk Tschiffely de Wangan, he was born a patrician of the City of Berne, served in the Army of his Country as Captain, fell in love with a plebeian married her, thereby displeased his friends, came to America, suffered great privations, & in his distress was placed by Mr Gallatin in Mr Nourses office (at the very lowest salary then given in the Treasury $300. p Ann,) with this remark by Mr Gallatin, “I have hied your foot into the Stirrup you must help yourself into the Saddle.” In the course of 10 or 11 years Mr T rose gradually from $300 to $1400 p Ann. in the General Land office, but was about 18 months ago dismissed by Mr Crawford. The cause of his dismissal shall be related when I have finished the history of the unfortunate Tshiffely. When he was dismissed he had a wife & six or eight Children, he travel’d to the western country to look for a Clerkship in the Land offices, but found not an office there who would employ a Clerk who had been dismissed from the General Land office—he betook himself to the bottle for relief—he returnd home, & has since been wandering in Virginia seeking employment as a Clerk, or as a teacher of the French & German Languages, but without success; & it is due to you that I should say, I fear his want of success has been, at least in part, owing to the  habit of seeking that temporary relief from his woes. An incoherent letter which I received from him yesterday states in one place “I shall leave Fredericksburgh to go I know not where, I have lived for the last three days on three biscuits per day.” In another place he says, “I may perish on the road, but I will see Mr Jefferson and Mr Madison, & you shall hear no more of me till I am happier. His respect for your Character & person & for that of Mr Gallatin are such that I hope his intemperate habits may be overcome, were he within the occasional reach of your Eye, on your farm, or in your house, or in your Manufactory. I have been told that you have an extensive nail factory. The recovery of steady habits will I think be a great object with Mr T— & the certainty of your reporting, justly of his conduct will be a strong stimulus to reform. His friends here aid his wife to support her numerous family—Mr Wirt & his family are very kind & I am persuaded Mr Wirt will use all his influence to restore Mr T— to the Public service if the fascination of the bottle can be destroyed.The cause of Mr T—’s dismissal arose thus. When Mr Tiffin was Commissr of the General Land Office, he directed that a favourite Clerk should print for the office its Patents &c. When Mr Meigs became Commissr he directed that Mr Tschiffely should have half the printing of the office, at the same price; they continued to print the patents till last year, when Mr Tschiffely was dismissed—the other Clerk was retained, but I was dismissed because I had procured parchment from them, though I did so with the knowledge& consent of the CommissionerUnfortunately we were not native Citizens the other Clerk was, & had friends in Congress from the State of OhioI have written with the hope that you may be able to save a most unfortunate man from ruin & transform him into a useful member of Society & remain with the most perfect venerationSir your obedt servtJohn Gardiner